          Case 1:19-mc-24309-FAM Document 7 Entered on FLSD Docket 10/18/2019 Page 1 of 2
                                                                                                                      CLOSED
                                    United States District Court
                                District of Massachusetts (Boston)
                         CIVIL DOCKET FOR CASE #: 1:19−mc−91454−FDS

Whitaker v. Cornerstone Research et al                                       Date Filed: 10/16/2019
Assigned to: Judge F. Dennis Saylor, IV                                      Date Terminated: 10/18/2019
Plaintiff
David Whitaker                                               represented by Jonathan R. Voegele
DAVID WHITAKER, et al., individually and on                                 Boies, Schiller & Flexner LLP
behalf of all others similarly situated                                     26 South Main Street
                                                                            Hanover, NH 03766
                                                                            603−643−9090
                                                                            Email: jvoegele@bsfllp.com
                                                                            ATTORNEY TO BE NOTICED


V.
Defendant
Cornerstone Research

Defendant
Arnold I Barnett

Interested Party
General Motors LLC


 Date Filed         #   Docket Text

 10/16/2019        Ï1   MOTION to Compel Filing fee: $ 47, receipt number 0101−7926020 (Fee Status: Filing Fee paid)
                        by David Whitaker. (Attachments: # 1 Memorandum of Law, # 2 Affidavit of Jonathan Voegele, # 3
                        Exhibit A Placeholder, # 4 Exhibit B, # 5 Exhibit C, # 6 Exhibit D, # 7 Exhibit E, # 8 Exhibit F, # 9
                        Exhibit G, # 10 Exhibit H)(Voegele, Jonathan) (Entered: 10/16/2019)

 10/16/2019        Ï2   MOTION to Seal Document 1 MOTION to Compel Filing fee: $ 47, receipt number 0101−7926020
                        (Fee Status: Filing Fee paid) Motion to Seal Voegele Affidavit Exhibit A by David
                        Whitaker.(Voegele, Jonathan) (Entered: 10/16/2019)

 10/16/2019        Ï3   MOTION to Transfer Case to Southern District of Florida. by David Whitaker. (Attachments: # 1
                        Memorandum of Law)(Voegele, Jonathan) (Entered: 10/16/2019)

 10/16/2019        Ï4   ELECTRONIC NOTICE of Case Assignment. Judge F. Dennis Saylor, IV assigned to case. If the
                        trial Judge issues an Order of Reference of any matter in this case to a Magistrate Judge, the matter
                        will be transmitted to Magistrate Judge Judith G. Dein. (Finn, Mary) (Entered: 10/16/2019)

 10/16/2019        Ï5   Judge F. Dennis Saylor, IV: ELECTRONIC ORDER entered granting 2 Motion to Seal Document.
                        (Bono, Christine) (Entered: 10/16/2019)

 10/16/2019        Ï6   Judge F. Dennis Saylor, IV: ELECTRONIC ORDER entered granting 3 Motion to Transfer Case.
Case 1:19-mc-24309-FAM Document 7 Entered on FLSD Docket 10/18/2019 Page 2 of 2
         (Bono, Christine) (Entered: 10/16/2019)
